DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/22 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10231134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claims 1, 8 and 15 of the current application
A method, comprising: 












identifying, by network equipment comprising a processor, a first access point device satisfying a first interference criterion; identifying, by the network equipment, a second access point device operating on a same frequency as the first access point device, and satisfying a distance criterion and a second interference criterion; and pairing, by the network equipment, the first access point device with the second access point device as a problematic access point device pair.
Claim 1 of the Patent
A method, comprising: receiving, from a mobile device by a network device comprising a processor, frequency band data associated with a frequency band utilized for communication by a first access point device; determining, by the network device, a status of the first access point device, resulting in a status determination; based on the status determination, updating, by the network device, a data structure of the network device with the status of the first access point device, resulting in an updated status; 
determining, by the network device, a first signal interference associated with the first access point device; determining, by the network device, a second signal interference associated with a second access point device in a communication range of the first access point device, wherein the second signal interference and the first signal interference result from a same signal interference; in response to the determining the second signal interference, filtering the same signal interference based on a threshold value; and in response to the determining the first signal interference and based on the updated status, transmitting, by the network device, selection request data representative of a request to utilize a channel of the first access point device.


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10674372. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claims 1, 8 and 15 of the current application
A method, comprising: 







identifying, by network equipment comprising a processor, a first access point device satisfying a first interference criterion; identifying, by the network equipment, a second access point device operating on a same frequency as the first access point device, and satisfying a distance criterion and a second interference criterion; and pairing, by the network equipment, the first access point device with the second access point device as a problematic access point device pair.
Claim 1 of the Patent
A method, comprising: determining, by a network device comprising a processor, a status of a first access point device; updating, by the network device, a first data structure of the network device with the status of the first access point device, resulting in an updated status; determining, by the network device, 
a first signal interference associated with the first access point device; determining, by the network device, a second signal interference associated with a second access point device in a communication range of the first access point device, wherein the second signal interference and the first signal interference result from a same signal interference; in response to the determining the second signal interference, filtering the same signal interference, from signal data represented by a second data structure, based on a threshold value; and in response to the filtering the same signal interference, transmitting, by the network device, selection request data representative of a request to utilize a channel of the first access point device.


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2006/0268785 A1).
Consider claim 1, Park teaches a method, comprising: 
identifying, by network equipment comprising a processor, a first access point device satisfying a first interference criterion (Fig. 4, step 412 and paragraph 35, a server 300 identifies an AP1 having interference); 
identifying, by the network equipment, a second access point device operating on a same frequency as the first access point device, and satisfying a distance criterion and a second interference criterion (Fig. 4, step 412 and paragraph 35, the server also identifies an AP2 using the same channel as the AP1 and within the same area as the AP1 and also having interference); and 
pairing, by the network equipment, the first access point device with the second access point device as a problematic access point device pair (Fig. 4, step 412 and 414 and paragraph 35 and 37, the server 300 identifies AP1 and AP2 causing interference to each other).

Consider claims 8 and 15, claims 8 and 15 having similar limitations as claim 1. Therefore, claims 8 and 15 are rejected for the same reasons claim 1 is rejected.

Consider claim 14, Park also teaches wherein the first service threshold criterion is associated with a threshold amount of interference (Fig. 6, step 608 and paragraph 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2006/0268785 A1) in view of Karacali-Akyamac et al. (US 2009/0122720 A1).
Consider claim 7, Park does not teach wherein the first interference criterion is associated with jitter.
Karacali-Akyamac further teaches wherein the first interference criterion is associated with jitter (paragraph 4, interference can be jitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of using additional criteria to determine interference to better optimizing the network.

Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             10/12/22